Citation Nr: 1217242	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-39 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a hearing in August 2009.  A transcript of the hearing is of record. 

The case was remanded by the Board in October 2009 to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the October 2009 remand and development, a Board decision in January 2011 denied the Veteran's claim for service connection for degenerative joint disease of the bilateral knees.  The Veteran thereafter appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to this issue and remand the case for readjudication in accordance with the JMR.  

The JMR noted that a medical record had not been translated from German to English.  In reviewing this record, it appears to be a form providing ranges of motion for the Veteran's joints and is dated in November 1990.  As discussed in detail below, the Board concludes that an award of service connection is warranted.  As it could take well over one year to obtain a translation of the German medical record, the Board does not wish to delay the Veteran's grant of service connection, and will proceed to adjudicate the claim without translation of the record.

Additionally, the Veteran submitted new evidence in April 2012 and requested that the new evidence be considered by the agency of original jurisdiction (AOJ) prior to Board review.  However, as the Board is granting service connection based on this additional evidence, the Board concludes that the Veteran is not harmed by its review of the evidence without prior review by the AOJ.


FINDING OF FACT

The Veteran has degenerative joint disease of his bilateral knees that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has degenerative joint disease of his bilateral knees that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for degenerative joint disease of the bilateral knees, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has degenerative joint disease of the bilateral knees as the result of jumping into and out of trucks for 20 years.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service treatment records (STRs) show contusions of both knees in May 1982.  In September 1984, the Veteran was diagnosed with pes anserinus bursitis of the left knee.  The Veteran's discharge examination in April 1987 revealed clinically normal lower extremities; no bilateral knee disorders were diagnosed.  In the Veteran's accompanying report of medical history, he answered no having a "trick" or locked knee.  The Board observes that the Veteran's STRs contain many references to joint injuries involving the right shoulder, both elbows, and the right hip; but, except for the entries noted above, are silent for knee complaints.  According to his DD 214, the Veteran's military occupational specialties (MOSs) were motor transport operator for 19 years; armor crewman for 20 years; and wheel vehicle mechanic for 18 years.  

The Veteran filed his first service connection claim in 1987; no claim for either knee was made at that time.  A December 1987 VA examination in connection with that claim revealed no complaints related to either knee, although the Veteran had several other orthopedic complaints.  An examination in connection with another claim in November 1990 reveals that the Veteran was diagnosed with chondropathia patellae of the left knee; no opinion as the etiology was provided, nor do subsequent treatment records show that diagnosis.  The earliest diagnosis of degenerative joint disease shown in the treatment records is in 2001, although a record dated in May 2001 indicates that the Veteran had longstanding right knee complaints.  

A letter from C.P., M.D. dated in August 2009 indicates that after a review of the Veteran's current medical reports and treatment records, it was his opinion that the Veteran's degenerative joint disease in his bilateral knees, which was chronic, was as likely as caused by his military service as not.  

The Veteran testified at his hearing that his knees have bothered him since service.  He further testified that he did not seek treatment until around early 2000 because he just tried to bear the pain.

The Veteran was afforded a VA examination in June 2010.  The examiner noted the Veteran's pertinent STRs with regards to his knees.  The Veteran reported that after retiring from service, he joined a rodeo show in Germany and worked at that show for seven years.  Following that, he was a long-distance driver for seven years, and then a school bus driver, which was his current occupation.  The examiner noted that he reported to the Veteran that his STRs showed only the two episodes of knee problems noted above.  The Veteran reported that he was in motor transportation and that required him to jump up and down from trucks several times a day.  He did not remember any specific injuries to the knees other than the two episodes mentioned.  The Veteran reported that he had trouble with his knees after service, but did not seek medical attention until 2000.  Following an exhaustive examination, the Veteran was diagnosed with degenerative joint disease of both knees.  

The examiner opined that it was less likely as not that his bilateral knee degenerative joint disease was related to his military service.  The examiner noted that the Veteran had two problems with his knees in service, but both of them resolved; and, on his separation examination, although other orthopedic problems were identified, no mention was made of the knees.  The examiner observed that the Veteran had at least a decade of normal function in the knees that allowed him to do stressful occupations including long-distance bus driving for a number of years and then came down with what is typical degenerative joint disease in a person who was as obese as the Veteran.  The examiner further observed that there was no evidence of any specific injuries that would lead to degenerative joint disease during the Veteran's military career, except his statement that he jumped up and down from trucks several times a day.

An additional medical opinion from Dr. C.P. dated in April 2011 was submitted by the Veteran in April 2012.  Dr. C.P. noted that the Veteran's military duties required repetitive climbing and jumping on and off heavy equipment for many years.  It was his opinion that that activity resulted in early osteoarthritis in both knees.  The Veteran did sustain several documented injuries to his knees while in service.  However, he did not have a diagnosis of osteoarthritis while on active duty.  The repetitive trauma that resulted in his current condition occurred many years prior while in military service.  Although he did not have documented osteoarthritis while in military service, the duties he performed did result in his current medical condition involving both knees.  There was a causal relationship between a reasonable degree of medical certainty that the duties he performed while in military service resulted in him developing osteoarthritis of both knees.  

A lay statement dated in April 2012 from an Army transportation officer indicates that the Veteran's duties as a supervisor in service would have required more jumping on and off of more vehicles than just a driver would have done.

Based on a review of the evidence, the Board finds that service connection for degenerative joint disease of the bilateral knees is warranted.  As discussed above, the Veteran's MOSs were motor transport operator for 19 years; armor crewman for 20 years; and wheel vehicle mechanic for 18 years.  The Veteran contends that as a result of his military duties, he was consistently required to jump on and off vehicles.  The Veteran is competent to report repeated jumping on and off vehicles in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, a lay statement received in April 2012 from an Army transportation officer confirms that the Veteran's military duties would have required that he jump on and off vehicles.  Since the Veteran's contentions regarding bilateral knee trauma are consistent with his MOSs and as his contentions are reported by another soldier's statement, the Board concludes that the Veteran did incur in-service trauma from jumping on and off vehicles.  Additionally, the Veteran's STRs document contusions of both knees in May 1982 and a diagnosis of pes anserinus bursitis of the left knee in September 1984.  Therefore, the Board finds that the Veteran did incur in-service injuries to his bilateral knees.

Post-service medical evidence clearly shows that the Veteran has a current diagnosis of degenerative joint disease of the bilateral knees.  In this case, the Board finds that the evidence supports a finding of a nexus between the Veteran's in-service knee injuries and his current degenerative joint disease.  

Here, Dr. C.P. provided an opinion dated in April 2011 relating the Veteran's current bilateral knee disability to the in-service injuries of repeated jumping on and off vehicles.  The Board acknowledges the negative nexus opinion from the August 2010 examiner.  However, both opinions took into account the same factual premise that the Veteran had repeated stress on his bilateral knee joints by repeated jumping on and off vehicles.  As discussed above, the Board concedes that the Veteran's in-service duties that required jumping on and off vehicles injured his knees.  Thus, the Board finds the two medical opinions to be of relatively equal evidentiary weight.  

Given that the medical evidence is of relatively equal evidentiary weight, the Board concludes that the evidence regarding a nexus to the Veteran's in-service bilateral knee injuries is in relative equipoise, and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence does support a finding of a positive nexus between the Veteran's current degenerative joint disease of the bilateral knees and his military service.  Under the benefit-of-the-doubt standard, when a veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the law dictates that the doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has considered the doctrine of reasonable doubt, and finds that the record provides at least an approximate balance of negative and positive evidence on the medical nexus question of whether the Veteran has degenerative joint disease of the bilateral knees related to his military service.

The Board's finding is further supported by the Veteran's testimony regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.  
Accordingly, based on this evidentiary posture, the Board finds that the evidence supports a finding of degenerative joint disease of the bilateral knees that is related to the Veteran's military service.  In considering the Veteran's competent and credible lay statements regarding having injured his knees in service, the pertinent medical evidence of record showing a diagnosis of degenerative joint disease of bilateral knees and Dr. C.P.'s opinion relating the Veteran's disability to his military service, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has degenerative joint disease of his bilateral knees that was incurred in service.  The evidence is in favor of the grant of service connection for degenerative joint disease of the bilateral knees.  Service connection for degenerative joint disease of the bilateral knees is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral knees is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


